Citation Nr: 1241569	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for status post operative right arm vein and artery removal (antecubital and radial veins and radial artery).  

2.  Entitlement to service connection for oral herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N.W., J.W.




ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 1969, and from March 1972 to February 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for residuals of a right arm injury and denied the claim to reopen entitlement to service connection for oral herpes. 

In August 2008, the Veteran, his wife and son provided testimony before the undersigned at the RO.  A transcript is of record. 

In March 2009, the Board, in relevant part, reopened the claim of service connection for oral herpes and remanded that issue, along with the claim of service connection for residuals of a right arm injury, for additional development.

In June 2011, the Board remanded the appeal to allow the Veteran to submit newly received in-patient treatment records from Scott Air Force Base and updated VA medical opinions in the case where pertinent additional evidence had been received.

A review of the Virtual VA paperless claims processing system shows that VA treatment records from November 2010 to October 2012 are of record.  The Agency of Original Jurisdiction (AOJ) did not consider these updated VA treatment records.  However, they are not relevant to the issue (herpes/ oral lesions) denied in the instant decision and thus there is no prejudice to the Veteran in proceeding to adjudicate the claim at the present time.  38 C.F.R. § 20.1304(c).  

The issue of service connection for a right arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence shows that the Veteran's oral herpes clearly and unmistakably both existed prior to service and was not permanently aggravated by active service or any incident of service, including an in-service tracheotomy.


CONCLUSION OF LAW

The criteria for an award of service connection for herpes have not been met.  38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2005 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  An April 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Although this notice was not furnished until after the issuance of the appealed February 2006 rating decision, the appeal was subsequently readjudicated in multiple Supplemental Statements of the Case, the most recent issued in July 2012.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records, in addition to various lay statements.  
The Veteran was afforded an adequate VA examination and addendum medical opinion for his claimed herpes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In an August 2009 statement, the Veteran raised objections to the July 2009 VA examination.  He indicated that the examiner mistakenly indicated that his herpes occurred on the lips and involved itching.  He clarified that the disorder did not manifest on the lips, but rather in his mouth, on his gums, throat, and tongue.  He denied itching as a symptom but stated that he had severe pain and burning.  He listed additional medications taken and reported that it usually took two weeks to one month for his infections to clear.  He expressed concern that the examiner characterized his herpes as resolved.  He noted that he had an outbreak shortly after the VA examination.  Overall, however, his corrections to the July 2009 VA examination report do not render the examination report and December 2009 addendum opinion inadequate.  Rather, the Board will consider the totality of the evidence, including both the examination report and the Veteran's competent statements as to his observable symptoms.   

The Board additionally finds that the development indicated in the March 2009 and June 2011 remands has been completed.  More specifically, as instructed, the RO obtained an updated VA examination and opinion, associated all records submitted by the Veteran with the claims folder, and obtained updated VA treatment records.  Following such development, a supplemental statement of the case was issued.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial compliance required for all remand directives).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the August 2008 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to the history and nature of his claimed herpes and, thereby, demonstrated actual knowledge of his ability to submit additional relevant evidence in support of his claim.  In March 2009 and June 2011, the Board remanded the claim to further assist the Veteran in furnishing VA examinations and providing an opportunity to submit newly received records in his possession.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative joint disease, that have been manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (holding that the evidentiary standards from 38 U.S.C.A. § 1111 are not inconsistent with regulations governing aggravation under 38 C.F.R. § 3.306(b) since the requirement of an increased disability only applies to presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations of sound condition under 38 U.S.C.A. § 1111).  

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  

By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).   However, it standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

 (i) Herpes as a preexisting disease

The Board finds that the record shows by clear and unmistakable evidence that the Veteran's herpes preexisted service, as will be discussed below.  

In this case, the July 1961 Report of Medical Examination has not been located.  However, the Veteran's contemporaneous Report of Medical History is available.  In it, he denied having severe tooth or gum trouble and any ear, nose, and throat trouble.  With respect to his second period of service, the Veteran's January 1972 Report of Medical Examination did not reflect any disorders of the mouth or throat.  On his contemporaneous Report of Medical History, the Veteran denied having severe tooth or gum trouble and any ear, nose or throat trouble.  As herpes or oral ulcers were not noted on the entry physical examination, the Veteran is presumed sound with respect to herpes.  Therefore, the burden shifts to the VA to rebut the presumption of soundness for claimed herpes.  38 C.F.R. § 3.304.

The December 2009 VA medical examiner stated that oral herpes is a disease acquired during childhood that causes latent infections.  He considered the pertinent medical history for the Veteran and concluded that the virus would have still been acquired in childhood, rather than during service.  The Board notes that there is suggestion that the July 1988 Motor Vehicle Accident (MVA) may have caused a herpes outbreak, but there is no medical evidence conflicting with the December 2009 opinion that the underlying disease was acquired in childhood.  See July 2009 VA examination report.  The Board considers the December 2009 VA medical opinion to be highly probative as clear and unmistakable evidence that herpes simplex virus constitutes a preexisting disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Vanerson, 12 Vet. App. 254; see also 38 C.F.R. § 3.303(c).  

The Board has considered the Veteran's contention that he acquired herpes from his in-service tracheotomy.  As an initial matter, the Board notes that the question of whether acquisition of the herpes virus is related to a tracheotomy and ventilator support is a complex medical question beyond the capabilities of lay observation, and neither the Veteran, nor his wife, are shown to be a medical professionals.  Thus, their assertions are not competent evidence addressing the medical questions involved in this case and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The VA examiner, competent to make such determination, was aware of the tracheotomy and did not attribute the herpes to that procedure.  

While not competent to opine on complex medical questions, the Veteran and his wife have the capacity to report on findings related to them by clinicians.  Kahana, 24 Vet. App. at 438.  In this regard, he and his wife report that a physician informed them around September 1992 that he developed herpes as a result of being placed on a ventilator for too long.  However, review of the September 1992 VA treatment records does not include any suggestion by his treating physician that herpes was related to his placement on a ventilator.  The claim was remanded in part to allow the Veteran an opportunity to locate such records or obtain a medical opinion in support of their contention.  To date, there is no competent medical evidence suggesting that herpes is related to the in-service tracheotomy and ventilator support.  Overall, the Veteran's reports of being informed about an in-service etiology from a physician are inconsistent with the additional evidence.  The Board finds the Veteran and his wife's reports of being informed about an in-service etiology to have minimal probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board may evaluate the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In summary, the Board finds that the December 2009 VA medical opinion constitutes clear and unmistakable evidence that the Veteran had the herpes virus prior to his entrance into both his periods of active service.  Therefore, the first prong of the presumption of soundness has been rebutted.  The Board will now consider the second prong necessary to rebut the presumption- whether there is clear and unmistakable evidence that herpes was not aggravated while on active duty service.  Wagner, 370 F.3d at 1096; Vanerson, 12 Vet. App. 254; Kent, 389 F.3d at 1383.     
  
(ii) Aggravation of herpes during service

Service treatment records do not contain any complaints or findings for herpes.  They confirm that the Veteran was involved in a life threatening MVA in July 1988.  As part of emergency treatment, he underwent a tracheotomy and had ventilator support.  No findings for mouth ulcers or herpes were made during his recovery.  

The Veteran underwent a separation examination in August 1990.  Clinical findings for his mouth and throat show that he had an upper denture plate.  On his Report of Medical History for separation, he listed multiple residuals from his July 1988 MVA, but did not describe any mouth sores or ulcers.  
 
In an April 1991 VA Health Questionnaire for Dental Outpatients, the Veteran stated that he continued to have sores on his tongue and inside his mouth.  VA treatment records from July and October 1991 reflect an assessment of recurrent aphthous ulcers in his upper mouth.  He continued to seek treatment and in September 1992 a diagnosis of herpes was initially entertained.  The Veteran visited the infectious disease clinic in June 1993 and January 1994 where his medication was adjusted with good results.  

VA treatment records, dated in August 1995 and June 1996 reflect a history of herpes, with no current outbreak.  More recently, VA treatment records from July 2004 reflect that the Veteran had mouth ulcers once a month that lasted for two weeks.  VA treatment records, dated in February 2007, show that the Veteran continued to have some sores in his mouth.  His medication was slightly increased.    

In his February 2006 substantive appeal, the Veteran reported that while his herpes cleared up for short periods of time, it was a recurring problem.  He only sought medical attention when the outbreaks became severe.   

The Veteran was initially afforded a VA herpes examination in July 2007.  He reported developing severe oral herpes after his in-service MVA.  They recurred every month or so and lasted about a week.  The examiner noted, apparently based on the Veteran's reported history, that it initially manifested while the Veteran was on ventilator support and attributed it to severe MVA trauma.  Clinical examination did not show any lesions of the tongue or throat.  The examiner diagnosed episodic herpes simplex.  

At the August 2008 hearing, the Veteran stated that he developed oral lesions in service that were later determined to be herpes.  His wife stated that the treating physician informed her that the Veteran developed the disease since he had been placed on a ventilator for too long.  The Veteran also recalled being told that it could be related to a blood transfusion.  His wife also noted that the oral lesions had initially been characterized as gingivitis.  Currently, the Veteran continued to take medication for it and had about five or six outbreaks per year.  

VA reexamined the Veteran for herpes in July 2009.  He continued to take medication, but was asymptomatic during clinical examination.  The examiner diagnosed herpes simplex, resolved.  He commented that the MVA stressed the Veteran's body and caused malnutrition that could lead to oral herpes.  

In August 2009, the Veteran reported that the July 2009 examiner misstated that he had itching associated with herpes, instead of severe burning and pain.  He also reported additional medication taken that was not noted in the July 2009 VA examination report.  He indicated that he had another herpes outbreak shortly following the VA examination.  

In December 2009, a VA physician reviewed the claims folder and provided an addendum medical opinion.  He recited the treatment history following the July 1988 MVA including ventilator support.  He noted that the Veteran complained about recurrent mouth ulcers following intensive care treatment.  However, he observed that although infections are very common during endotracheal intubation and tracheotomy, the medical reports do not document any such occurrence.  He noted that recent VA treatment records do not include treatment for recurrent oral infections, herpes simplex, or candida albicans.  He stated that herpes simplex is a virus that causes latent infections.  It is acquired during childhood and persists in the body.  Occasionally, it manifests into outbreaks of cold sores or herpes simplex lesions around the mouth.  Standard medical references also list it as an etiology for aphthous ulcers in the mouth.  He commented that a flare up during a period of physical stress, such as the MVA, is not unusual, but it would be related to acquisition of the virus during childhood.  He summarized that even if the Veteran had herpes flare-ups it is a preexisting condition and any flare-ups during service would not predispose him to continuing future recurrences.  He reiterated that there is no evidence of herpes or oral infections during treatment relating to the July 1988 MVA and concluded that it was not at least as likely as not that the Veteran's herpes was caused by medical treatment or related to active service.  

VA primary care treatment records from December 2010 and September 2011 show that the Veteran continues to have a prescription for his herpes medication, but does not list herpes or oral lesions as an active medical problem.  

As discussed above, the Board has found the record to contain clear and unmistakable evidence that herpes preexisted active service.  Thus, the first prong of the presumption of soundness is rebutted.  38 C.F.R. § 3.304.  

The current question for consideration is whether the second prong of the presumption of soundness has been rebutted.  To rebut the second prong, there must be clear and unmistakable evidence that the disease was not aggravated by service.  Id.  This may be shown by clear and unmistakable evidence that the disease underwent no increase in severity during service or any increase in severity was due to the natural progression of the condition.  Quirin, 22 Vet. App. at 396.

The Veteran reports that he continues to have herpes outbreaks.  July 2007 and July 2009 VA examination reports; February 2006, August 2009 and April 2012 Veteran statements.  He is competent to report and describe the occurrence and frequency of his herpes outbreaks.  Kahana, 24 Vet. App. at 438.  However, the medical records showing quiescence suggest that outbreaks do not occur constantly.  See VA treatment records dated January 1994, August 1995, June 1996, December 2010, and September 2011; VA examination reports dated in July 2007 and July 2009.  Overall, the Board finds the Veteran credible in his reports of continued herpes outbreaks to show a current disability. 

As an initial matter, service treatment records do not show any complaints or treatment for herpes, oral lesions, or mouth ulcers.  Nonetheless, the Veteran has provided lay statements that herpes was manifested during his recovery from July 1988 MVA injuries.  July 2007 VA examination report; August 2008 hearing.  The earliest contemporaneous documentation about mouth sores is from April 1991 VA dental records, taken about two months after separation.  Since the questionnaire was inquiring about his prior medical history, the Board considers it evidence that the Veteran complained about herpes symptoms near the end of service in February 1991, even though there are no in-service complaints or treatment for oral herpes.  

While the Veteran is competent to describe his herpes symptoms and any increases thereof, he is not a medical professional and is not competent to opine on whether he had an increase in severity beyond the natural progress of the disease.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Thus, any assertion by him that he has had an increased severity beyond the natural progress of the disease has no probative value.  Id.  Meanwhile, the July 2007 and December 2009 VA examiners are medical professionals, and they are competent to report on whether any increase in severity was beyond the natural progress of the disease.  

The July 2007 VA examiner stated that herpes was initially manifested during July 1988 MVA treatment.  However, reading his report as a whole, it appears that he was transcribing information given by the Veteran.  The transcription of medical history does not turn the report into competent medical evidence, and such reports cannot be used to demonstrate a nexus to service.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Careful review of treatment records surrounding the July 1988 MVA does not contain any complaints or findings for oral lesions or herpes.  Although the Board has found the evidence to show that the Veteran had mouth sores near the end of service in February 1991, the comprehensive medical records documenting the Veteran's recovery from July 1988 MVA injuries do not show oral ulcers or herpes associated with his MVA recovery process.  Hence, the July 2007 VA examiner opinion was based upon a faulty premise that the Veteran had a herpes outbreak during his recovery from the MVA injuries.  See Barr, 21 Vet. App. at 311 (2007) (adequate medical opinion must be based upon a fully informed review of the record).  For this reason, the July 2007 VA examiner's report has no probative value in showing an in-service etiology.  See id.; Leshore, 8 Vet. App. at 409.

In July 2009, a VA examiner stated that trauma sustained from the July 1988 MVA could lead to an outbreak of herpes.  Although this opinion suggests an increase in severity during service, it does not address whether there has been an increase in severity beyond the natural progress of the disease.  

The December 2009 VA physician expressed a negative opinion as to whether an aggravation of preexisting herpes occurred.  His review was based upon an accurate review of the record and included a thorough explanation.  See Barr, 21 Vet. App. at 311 (2007).  Based on his medical knowledge, he opined that physical stress such as the MVA would precipitate a flare-up.  However, such an outbreak during service would not predispose the Veteran to future outbreaks.  The opinion is plausible overall and remains uncontroverted by the additional medical evidence.  For these reasons, the Board considers the December 2009 VA addendum opinion to be highly probative as clear and unmistakable evidence that the herpes disease process was not aggravated during service.  Id.; Nieves-Rodriguez, 22 Vet. App. at 304 (2008).    

In conclusion, the Board finds that the April 2009 VA medical opinion constitutes clear and unmistakable evidence that herpes simplex was both a preexisting disease and not aggravated by active service.  Vanerson, 12 Vet. App. 254; Kent, 389 F.3d at 1383.  The presumption of soundness is thus rebutted.  38 C.F.R. § 3.304.  As a consequence, service connection could only be awarded on the basis of aggravation, and, as just discussed, the evidence of record fails to show that the preexisting herpes simplex was aggravated by active service.  Accordingly, service connection must be denied.  




ORDER

Service connection for herpes simplex is denied.  


REMAND

Unfortunately, the Board finds that additional development is necessary before the claim for service connection for a right arm disability may be adjudicated on the merits.  

Service records show that the Veteran had an infection in his right arm while being treated for July 1988 MVA injuries.  The infection was caused by intravenous needle placement and resulted in removal of his antecubital and radial veins and radial artery from his right arm.  July 1988 service hospital records.  Service treatment records do not show any residual neurological abnormality in his right arm.  See August 1990 separation examination report.   However, he currently reports having residual nerve and muscle weakness in his right arm.  VA examination report July 2007; August 2008 Board hearing; August 2009 statement.  

In February 2007, the Veteran underwent a full neurological examination of his right upper extremity as part of a VA spine examination.  No neurological abnormalities were found at that time.  However, at the July 2007 VA examination, neurological evaluation showed absent reflexes in his right biceps and triceps.  His right radial pulse was also absent.  He has not had further neurological evaluation for his right arm.  In short, he has complained about right arm neurological symptoms, and the available clinical evidence is conflicting as to whether he has any neurological abnormality in his right arm.  

The most recent right arm clinical examination is dated in July 2009.  At the time, the Veteran reported pain and weakness in his right arm.  He was not afforded a clinical neurological examination.  The examiner only considered a history of carpal tunnel syndrome as a possible neurological abnormality.  

The January 2010 and May 2012 addendum opinions do not reflect consideration of the Veteran's complaints about neurological abnormalities in his right arm, as opposed to his wrist or hand.  In January 2010, the VA examiner stated that the Veteran had right carpal tunnel syndrome and it was related to age and repetitive activity.  The May 2012 VA examiner reviewed the newly received records and expressed a negative opinion.  For his rationale, he recited the Veteran's medical treatment history.
  
In summary, the Veteran has provided subjective reports of neurological symptoms in his right arm, as opposed to his wrist or hand.  There are inconsistent neurological findings for his right arm in February and July 2007 VA examinations.  The available medical opinions do not address complaints of neurological disorders in his right arm.  Another neurological examination is needed to determine whether there is an underlying pathology for the Veteran's subjective complaints of decreased sensation and numbness in his right arm.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination for his claimed right arm disability.  The claims folder (to include either paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be made available to the examiner.  He or she should indicate receipt and review in any report generated.  

The examiner is to conduct a neurological examination of the Veteran's right arm accompanied by any tests or clinical studies deemed necessary.  

Following neurological evaluation and review of the entire record, the examiner is asked to identify all current neurological abnormalities for the Veteran's right arm.   The examiner should then state whether any neurological disorder of the right arm is at least as likely as not (50 percent or greater probability) related to active service, including the right arm infection incurred during treatment for July 1988 MVA injuries that necessitated removal of antecubital and radial veins and radial artery of the right arm. 

The examiner must include a detailed medical rationale that reflects consideration of the pertinent evidence of record.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner cannot use an absence of treatment in service records, standing alone, as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


